Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	The present application is being examined under the preliminarily amended claims filed on 06/04/2021. 
Claims 1-8 are pending.
Claims 1-8 are rejected.
Claim Objections
Claim 5 is objected to because of the following informalities:  the term “CO2 emission source unit” is used to describe a unit of measurement.   Examiner suggests changing “CO2 emission source unit” to CO2 -emission source unit of measurement” in line 6 of Claim 5 for clarity purposes. Appropriate correction is required.

Specification
	The specification filed on 06/04/2021 is accepted for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In reference to Claim 1, the claim recites “a power consumption estimation method”. However, it is unclear how the power consumption is estimated by the limitations of the claim. The limitations simply acquire power consumption information and present the information without using the data to estimate the power consumption of any devices; thus the claim appears incomplete

	In reference to Claim 3, the claim recites “a power consumption reduction method”. However, it is unclear how the power consumption is reduced by the limitations of the claim. The limitations simply select a device and transmit a control signal, without any limitations of how power consumption of the selected device is actually reduced; therefore the claim appears incomplete. 

	In reference to Claim 4, the claim recites “the household information communication device that is in a standby state and is not in an energy saving mode”. One of ordinary skill in the art would interpret a standby state of a device to be an energy saving state. For the active -waiting for communication state. 
Furthermore, the claim recites “the household information communication device that is in a standby state and is not in an energy saving mode, and the household information communication device that is in operation state…” (emphasis added). It is unclear how a device can be in both standby and operation.  For the purposes of examination, Figure 11 from the drawings submitted on 06/04/021 will be used to interpret this claim, where Step S201 reads the communication state of the device then selects one of the criteria listed in the claim based on the results of Step S201 to determine if the device is selected for power consumption reduction.
Furthermore, the term “communication amount” (emphasis added) in line 5 of the claim is unclear and appears to be referring to a throughput value in term of communication to be understood by one skilled in art.   

	In reference to claim 6, the claim recites “a power consumption control device”. However, it is unclear how the device controls power consumption. The limitations simply acquire power consumption information and present the information without using the data to estimate the power consumption of any devices.  Thus the claim appears incomplete.   

	In reference to claim 7, the claim recites  “a power consumption control device”. However, it is unclear how the device controls power consumption. The limitations simply select a device and transmit a control signal, without any limitations of how power consumption of the selected device is actually controlled. For the purposes of examination, the transmitted control signal will change the power consumption of the selected device to a different power consumption state.  Claim 8 suffers from the same deficiency as stated in claim 7.
 Correction/clarification required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites  acquiring operation state information from each household information communication device; acquiring power consumption of each household information communication device by referring to the correlation database by using the operation state information; and presenting power consumption information by function for the at least one household information communication device, based on the power consumption of each household information communication device. 
The limitations of acquiring the operation state information from each of the devices, acquiring the power consumption of each of the devices, and presenting the power consumption information are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. For example, but for the power consumption control device, “acquiring”, “presenting”, “calculating”,  and “selecting”  in the context of this claim encompasses the user manually acquiring the operation state information and the power consumption information by looking at a database and presenting this data.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application because the claim only recites one additional element – using a power consumption control device including a database that stores data of at least one household information communication device to perform the acquiring and presenting of operation state information and power consumption information. The power consumption control device in all steps is recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of acquiring data from a database and displaying the information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 With respect to the “transmitting” limitation, the courts have similarly found limitations directed to transmitting a control signal, recited at a high level of generality, to be well-understood, routine, and conventional to one of ordinary skill in the art.  The claims similarly do not provide additional limitations which would amount to significantly more than the judicial exception. These claims are not patent eligible.   
Claims 6-8 generally link the use of the judicial exception to a particular technology environment or field of use (which is a claim for a device specially adapted to perform all the steps of the method. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the acquiring and presenting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 6 are rejected under 35 U.S.C. 102(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Murata et al. US Publication No. 2010/0070216 (hereinafter Murata) in view of Fuji US Publication 2013/0135509 (hereinafter Fuji).

In reference to Claim 1, Murata teaches a power consumption estimation method (Murata Fig 1, Para 24 Lines 1-5 with the power consumption calculation being the power consumption estimation method) performed by a power consumption control device 10 including a correlation database that stores data indicating a correlation between an operation state and power consumption of at least one household information communication device 20 (Murata Para 24 Lines 5-8 describe a power consumption calculation apparatus [power consumption control device 10], Murata Fig 6 and par. 41-42, device profile, par. 44, each state includes state attribute, state name and power consumption element corresponding to an operating state ; Para 36 Lines 1-5 describe a state transition data management part 131 that includes a storage area to manage state transition data shown in Fig 6, Murata Para 95 Lines 2-12 describe that this method works with many different devices including a computer [household information communication device]), the method comprising: 
acquiring operation state information from each household information communication device ( Murata Para 35 Lines 1-2 describes searching for the devices 20 connected to the network 30, and Murata Fig 6, Para 36 Lines 1-5 contains a storage area to manage state transition data including operation state information for devices 20 for each device type, par. 38.  Par. 29  considering the state of each device when a job is entered);
acquiring power consumption of each household information communication device by referring to the correlation database by using the operation state information (par. 31, Murata Para 40 Lines 1-3 describe obtaining the power consumption state transition data, Murata Fig 6 shows the state transition data having operation states with power consumptions listed for each state); 

Regarding presenting power consumption information by function for the at least one household information communication device, based on the power consumption of each household information communication device.  It is noted that the calculating device 10, when acquiring the state information described in Fig. 3 and 6 to calculate the power consumption, would be provided (i.e. presented) with the state of the device and the correlation power consumption value for each communication device (par. 29) and thus meeting the claimed limitation.   
 In the alternative,  in the analogous art of control methods of imaging apparatuses, Fuji teaches:
and presenting power consumption information by function for the at least one household information communication device, based on the power consumption of each household information communication device (Fuji Fig 10, Para 77 Lines 1-5 describes displaying power consumptions calculated for respective functions).
It would have been obvious to one of ordinary skill in the art having the teachings of both Murata and Fuji before him before the effective filing date of the claimed invention to have modified Murata to incorporate the teachings of Fuji to display power consumption corresponding to different functions. One of ordinary skill in the art would know to display the power consumptions of different functions in order to efficiently use power (Fuji Para 6).
In reference to Claim 2, modified Murata teaches the method of claim 1 in addition to teaching:
wherein in a case where the power consumption corresponding to the acquired operation state information is not stored in the correlation database (Murata Para 92 Lines 1-6 describe the power consumption state transition data not being published for the selected device 20 [the power consumption information for the selected device is not known and therefore is not stored in the correlation database]), the power consumption is calculated using the operation state information and a predetermined calculation equation (Murata Para 88 Lines 1-5 describes calculating power consumption value and the required time for each state in the state transitions [operation state information]).

In reference to Claim 6, Murata teaches a power consumption control device (Murata Para 24 Lines 5-8 describe a power consumption calculation apparatus [power consumption control device]) comprising:
a correlation database configured to store data indicating a correlation between an operation state and power consumption of at least one household information communication device (Murata Fig 6, Para 36 Lines 1-5 describe a state transition data management part 131 that includes a storage area to manage state transition data shown in Fig 6, Murata Para 95 Lines 2-12 describe that this method works with many different devices including a computer [household information communication device]); 
and a processor (Murata Para 10 Lines 1-3 describes the power consumption calculations being performed by a computer with a processor) programmed to execute a process including 
acquiring operation state information from each household information communication device (Murata Para 35 Lines 1-2 describes searching for the devices 20 connected to the network 30, and Murata Fig 6, Para 36 Lines 1-5 contains a storage area to manage state transition data including operation state information for devices 20 for each device type); 
acquiring power consumption of each household information communication device by referring to the correlation database by using the operation state information (Murata Para 40 Lines 1-3 describe obtaining the power consumption state transition data, Murata Fig 6 shows the state transition data having operation states with power consumptions listed for each state);
Regarding presenting power consumption information by function for the at least one household information communication device, based on the power consumption of each household information communication device.  It is noted that the calculating device 10, when acquiring the state information described in Fig. 3 and 6 to calculate the power consumption, would be provided (i.e. presented) with the state of the device and the correlation power consumption value for each communication device (par. 29) and thus meeting the claimed limitation.   
 In the alternative,  in the analogous art of control methods of imaging apparatuses, Fuji teaches:
and presenting power consumption information by function for the at least one household information communication device, based on the power consumption of each household information communication device (Fuji Fig 10, Para 77 Lines 1-5 describes displaying power consumptions calculated for respective functions).
It would have been obvious to one of ordinary skill in the art having the teachings of both Murata and Fuji before him before the effective filing date of the claimed invention to have modified Murata to incorporate the teachings of Fuji to display power consumption corresponding to different functions. One of ordinary skill in the art would know to display the power consumptions of different functions in order to efficiently use power (Fuji Para 6).

Claim 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over modified Murata and Fuji in view of Inagi et al. US Publication No. 2015/0127182 (hereinafter Inagi).

In reference to Claim 3, modified Murata teaches the method according to claim 1 (as shown above). However, Murata does not explicitly teach a power consumption reduction method comprising:
selecting a control target household information communication device for power consumption reduction, by using the operation state information of each household information communication device;
and transmitting control information for the power consumption reduction to the selected control target household information communication device.
In the analogous art of power management methods, Inagi teaches a power consumption reduction method comprising:
selecting a control target household information communication device for power consumption reduction, by using the operation state information of each household information communication device (Inagi Fig 14 Step A104-A105, Para 52 Lines 6-8 and Para 53 describes the processor compares values of power consumptions in the present operating states to determine if the office machine side device [household information communication device] could be a candidate for power consumption reduction in step A105); 
and transmitting control information for the power consumption reduction to the selected control target household information communication device (Inagi Fig 14 Step A106, Para 54 describes the processor issuing a plan change command to the office machine side device for a change in operation state).
It would have been obvious to one of ordinary skill in the art having the teachings of both modified Murata and Inagi before him before the effective filing date of the claimed invention to have modified Murata further to incorporate the teachings of Inagi to reduce power consumption using estimated power consumption rates. One of ordinary skill in the art would know to use the operation states to determine power consumption in order to suppress power consumption during standby states to increase power saving (Inagi Para 2).

In reference to Claim 7, modified Murata teaches the device according to claim 6. However, modified Murata does not explicitly teach:
wherein the process further includes selecting a control target household information communication device for power consumption reduction, by using the operation state information of each household information communication device;
and transmitting control information for the power consumption reduction to the selected control target household information communication device.
In the analogous art of power management methods, Inagi teaches a power consumption reduction method comprising:
wherein the process further includes selecting a control target household information communication device for power consumption reduction, by using the operation state information of each household information communication device (Inagi Fig 14 Step A104-A105, Para 52 Lines 6-8 and Para 53 describes the processor compares values of power consumptions in the present operating states to determine if the office machine side device [household information communication device] could be a candidate for power consumption reduction in step A105);
and transmitting control information for the power consumption reduction to the selected control target household information communication device (Inagi Fig 14 Step A106, Para 54 describes the processor issuing a plan change command to the office machine side device for a change in operation state).
It would have been obvious to one of ordinary skill in the art having the teachings of both modified Murata and Inagi before him before the effective filing date of the claimed invention to have modified Murata further to incorporate the teachings of Inagi to reduce power consumption using estimated power consumption rates. One of ordinary skill in the art would know to use the operation states to determine power consumption in order to suppress power consumption during standby states to increase power saving (Inagi Para 2).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over modified Murata and Fuji in view of Inagi and further in view of  Xie  CN-103428002-A 

In reference to Claim 4, modified Murata teaches the method according to claim 3 in addition to teaching:
where in the household information communication device that is in a standby state and is not in an energy saving mode (Murata Fig 6, the “WAITING” is shown as 154) is determined to be the control target household information communication device for the power consumption reduction (Inagi Para 52 Lines 6-8 compares values to see if the device can be selected for power consumption reduction).
However modified Murata does not explicitly teach:
wherein the household information communication device that is in an operation state and has a communication amount which is smaller than a predetermined threshold value is determined to be the control target household information communication device for the power consumption reduction
In the analogous art of low-power dissipation control methods, Xie teaches:
wherein the household information communication device that is in an operation state and has a communication amount which is smaller than a predetermined threshold value is determined to be the control target household information communication device for the power consumption reduction (Xie abstract and claim 1 describes determining if the power condition is met based on data throughput being less than or equal to a preset threshold). 
It would have been obvious to one of ordinary skill in the art having the teachings of both modified Murata and Xie before him before the effective filing date of the claimed invention to have modified Murata further to incorporate the teachings of Xie save power on devices that are not raising throughput during a higher power state. One of ordinary skill in the art would know to reduce the power consumption of a device to control resources, especially when limited (Xie, abstract, lower power dissipation to meet a preset reduction condition).

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over modified Murata and Fuji and Inagi in view of Okada et al. US Publication No. 2012/0169587 (hereinafter Okada).

In reference to Claim 5, modified Murata teaches an environmental contribution estimation method comprising:
the method according to claim 3 (as shown above); 
However modified Murata does not explicitly teach:
and calculating environmental contribution by multiplying an amount of the power consumption reduced as a result of the power consumption reduction by a C02 emission source unit.
In the analogous art of electronic devices that include an input acceptance section that causes any one of a plurality of operating states to be selected, Okada teaches:
and calculating environmental contribution by multiplying an amount of the power consumption reduced as a result of the power consumption reduction by a CO2 emission source unit (Okada Para 171 Lines 1-6 describes obtaining a CO-2 emission amount by multiplying a power consumption value corresponding to a selected operation state by the CO-2 emission factor [CO2 emission source unit]).
It would have been obvious to one of ordinary skill in the art having the teachings of both modified Murata and Okada before him before the effective filing date of the claimed invention to have modified Murata further to incorporate the teachings of Okada to use the CO2 emissions calculations presented. Environmental impact calculations are mentioned in Murata, however Murata does not describe an explicit function, only mentioning environmental impacts may be calculated by applying a known function concerning the power consumption (Murata Para 55 Lines 6-8). One of ordinary skill in the art would know to use these calculations to measure greenhouse gas emissions since the gases emitted largely depends on how devices are used by their users (Okada Para 5 Lines 6-9). 
 
In reference to Claim 8, modified Murata teaches the device according to claim 7. However, modified Murata does not explicitly teach:
wherein the process further includes calculating environmental contribution by multiplying an amount of the power consumption reduced as a result of the power consumption reduction by a C02 emission source unit.
In the analogous art of electronic devices that include an input acceptance section that causes any one of a plurality of operating states to be selected, Okada teaches:
wherein the process further includes calculating environmental contribution by multiplying an amount of the power consumption reduced as a result of the power consumption reduction by a C02 emission source unit (Okada Para 171 Lines 1-6 describes obtaining a CO-2 emission amount by multiplying a power consumption value corresponding to a selected operation state by the CO-2 emission factor [CO2 emission source unit]).
It would have been obvious to one of ordinary skill in the art having the teachings of both modified Murata and Okada before him before the effective filing date of the claimed invention to have modified Murata further to incorporate the teachings of Okada to use the CO2 emissions calculations presented. Environmental impact calculations are mentioned in Murata, however Murata does not describe an explicit function, only mentioning environmental impacts may be calculated by applying a known function concerning the power consumption (Murata Para 55 Lines 6-8). One of ordinary skill in the art would know to use these calculations to measure greenhouse gas emissions since the gases emitted largely depends on how devices are used by their users (Okada Para 5 Lines 6-9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A. LATHAM whose telephone number is (571)272-0950. The examiner can normally be reached Monday through Friday 8:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM HUYNH can be reached on 540-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CORY A. LATHAM/Examiner, Art Unit 2186                   

                                                                                                                                                                                     
/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186